—In an action to recover damages for personal injuries, the defendant Town of Brookhaven appeals from an order of the Supreme Court, Suffolk County (Gerard, J.), dated March 27, 1998, which denied its motion for summary judgment dismissing the complaint and a cross claim insofar as they were asserted against it.
Ordered that the order is affirmed, with costs to the defendant-respondent.
Contrary to the appellant’s contentions, the plaintiff established the existence of a factual question as to whether or not the appellant had constructive knowledge of a defective condition (see, DiSanto v Town of Islip, 212 AD2d 500). Thus, summary judgment was properly denied.
*457In light of this determination, we need not reach the appellant’s remaining contentions. Santucci, J. P., Sullivan, Florio and McGinity, JJ., concur.